DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-31, drawn to methods of diagnosing NASH comprising 1) selecting a sample in which TM4SF5 expression is elevated and 2) measuring expression level of SREBP1 or phosphorylation level of STAT3 in the sample, followed by comparisons with controls.
Group II, claim(s) 32-35, drawn to methods for screening a candidate substance for treating NASH.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Additional Biomarkers:
A) SREBP1c, 
B) SREBP2, 
C) CD36, 
D) fatty acid-binding protein 1 (FABP1), 
E) fatty Acid Synthase (FASN), 
F) Acetyl-CoA carboxylase (ACC)α, 
G) Accβ, 
H) low density lipoprotein receptor (LDLR), 
I) very Low Density Lipoprotein Receptor (VLDLR), 
J) proliferator-activated receptors (PPAR)γ,
K) PPARα,
L) ApoB100, 
M) Leptin,
N) α-SMA (α-smooth muscle actin), 
O) albumin, 
P) Vimentin, 
Q) collagen, 
R) laminin or laminin γ2,
S) collagen I, 
T) α-Page 4 of 8SAS:amcl 04/21/20smooth muscle actin (α-SMA), 
U) interleukin (IL)-6, 
V) transforming growth factor beta (TGFβ)1, 
W) tissue inhibitor of metalloproteinase (TIMP)1, 
X) tumor necrosis factor (TNF)α, 
Y) monocyte chemotactic protein (MCP) 1,
Z) CCL2,
AA) F4/80 antigen, or
BB) a specific combination of two or more of the above, wherein each member of the combination is specifically named.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of evaluation of biomarkers in NASH samples, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zeng et al. (2014, Int. J. Clin. Exp. Med. 7(7):1624-1631).  Specifically, the first claimed invention is directed to a method of diagnosing NAFLD or NASH comprising selecting a sample in which TM4SF5 expression is elevated followed by measuring expression levels of SREBP1 or phosphorylation levels of STAT3 in the sample, and doing a comparison with controls.  It is important to note that the first step of the claimed method does not require measurement of TM4SF5 expression, but rather just selection of a sample in which TM4SF5 expression is elevated.  Liver samples from subjects suffering from NAFLD or NASH inherently have elevated expression levels of TM4SF5.  Accordingly, all that the claims require is the selection of a sample in which TM4SF5 expression is elevated (such as a liver sample) and testing for expression levels of SREBP1 or phosphorylation levels of STAT3 In the same sample, and comparing such to controls.  Zeng et al. provide a review teaching that it was known that NAFLD liver samples (which inherently had elevated TM4SF5 expression) can be tested for STAT3 phosphorylation levels and it would be found that the STAT3 phosphorylation levels in the sample would be lower than those found in controls.  See p. 1627, “JAK2/STAT3 and NAFLD.”  Since the first claimed invention does not make a contribution over the prior art, it follows that it does not share a special technical feature with the other claimed invention as defined by the PCT rules.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
18 July 2022